12/16/2022




               IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 22-0423




                        SUPREME COURT CAUSE NO.: DA 22-0423


IN RE THE MARRIAGE OF:
JACINTA HARRIS,
                                                   ORDER GRANTING APPELLANT’S
               Appellee,                           MOTION FOR EXTENSION OF TIME
and


CHRISTOPHER HARRIS,
               Appellant.


         PURSUANT to the Motion for Extension of Time filed by Appellant, Christopher

Harris,and good cause appearing therefore,

         IT IS HEREBY ORDERED, and THUS DOES ORDER, that the Appellant shall have up

to and including Friday, January 20, 2023, within which to file and serve Appellant’s Opening

Brief.

         DATED THIS ______________ day of December, 2022.



                                                           __________________________-




                                                                                 Electronically signed by:
                                               1                                       Mike McGrath
                                                                          Chief Justice, Montana Supreme Court
                                                                                    December 16 2022